Citation Nr: 0414606	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-26 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
disease with fever and swelling of the glands.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a lumbosacral spine injury.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from July 1948 to June 1950 
and from July 1950 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied the veteran's 
claim of entitlement to service connection for residuals of a 
disease with fever and swelling of the glands and also 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
residuals of a lumbosacral spine injury.  The veteran 
disagreed with this decision in May 2003.  A statement of the 
case was issued to the veteran in August 2003.  The veteran 
perfected a timely appeal when he filed a substantive appeal 
(VA Form 9) in September 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In the instant case the Board notes that the veteran was 
provided with VCAA notice letters in April and December 2002.  
However, neither letter provided information on how to reopen 
the previously denied claim for service connection for a 
lumbosacral spine injury.  

Additionally, in the VA Form 9 received in September 2003, 
the veteran stated that he did not believe VA had all of his 
records from his VA physician.  The Board notes that the RO 
obtained VA treatment records dated to October 2002, but no 
records dated subsequent to that date have been requested or 
obtained.  

The veteran also indicated that he had records in his 
possession, but that he did not think it would do any good to 
submit them because "they won't have them by tomorrow."  
The Board notes that the veteran was never advised to submit 
the evidence in his possession.  See 38 C.F.R. § 3.159(b).

Thus, the Board concludes that a remand is necessary to 
comply with the duty to notify and the duty to assist.

For the reasons stated above, this case is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

2.  The RO should obtain all VA treatment 
records dating from October 2002 to the 
present and associate them with the 
claims file.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





